Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 1 of 27 PageID #: 4128



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

  PERRY BONIN, et al.,

                 Plaintiffs,
  vs.                                                        NO. 1:17-CV-00134-TH (Lead Case)
                                                           NO. 1:18-CV-00153-TH (Member Case)
  SABINE RIVER AUTHORITY OF TEXAS,
  et al.,

                 Defendants.

                    REPORT AND RECOMMENDATION GRANTING
                  THE ENTERGY DEFENDANTS’ MOTION TO DISMISS

        This case is assigned to the Honorable Thad Heartfield, United States District Judge, and

 is referred to the undersigned United States Magistrate Judge for pretrial management. Doc. No.

 42. Pending before the court is the “Motion to Dismiss Plaintiffs’ Fifth Amended [Complaint]

 Pursuant to Rule 12(b)(6)” filed by Defendants Entergy Texas, Inc., Entergy Louisiana, LLC, and

 Cleco Power, LLC (Entergy Defendants). Doc. No. 62. The Plaintiffs filed a response (Doc. No.

 65), the Entergy Defendants filed a reply (Doc. No. 67), and the Plaintiffs filed a sur-reply. Doc.

 No. 70. On August 28, 2018, the court entered a sua sponte order directing the Plaintiffs to file a

 more definite statement to supplement the operative complaint. Doc. No. 79. On September 11,

 2018, Plaintiffs filed the supplement, which the court designated as “Plaintiffs’ Response to

 Court’s Order for More Definite Statement.” Doc. No. 80. On October 2, 2018, the Entergy

 Defendants filed a “Supplement to Motion to Dismiss and Response to Plaintiffs’ More Definite

 Statement.” Doc. No. 82. Because the Plaintiffs’ negligence, trespass, and private nuisance claims

 against the Entergy Defendants fail to state any claim upon which relief can be granted, the claims

 should be dismissed with prejudice.
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 2 of 27 PageID #: 4129



                                     I. Factual Background

        According to the operative complaint, the Plaintiffs are owners of property in Texas and/or

 Louisiana who allege that Defendants Sabine River Authority of Texas (SRA-T) and Sabine River

 Authority of Louisiana (SRA-LA) unlawfully “[took], damaged, or destroyed” their property

 during a flood event in March of 2016. Doc. No. 59, at ¶¶ 10, 17; Doc. No. 80, at ¶¶ 10, 18. The

 Plaintiffs allege SRA-T and SRA-LA caused “a deliberate release of water from the Toledo Bend

 spillway gates into the Sabine River” which caused or contributed to flood damage on the

 Plaintiffs’ properties. Id. at ¶ 2. SRA-T and SRA-LA opened “nine spillway gates” over a one-

 day period “in response to the fact that the water level had surpassed 172.5 feet; however, the

 opening of the spillway gates was merely the ‘last straw’ in a series of deliberate actions which

 Defendants had taken in the days, months and years prior to the flooding.” Id. at ¶ 3. The

 deliberate actions “were within the discretion of SRA-T and SRA-LA to act in compliance with

 the [] license” from the Federal Energy Regulatory Commission (FERC) under the Federal Power

 Act (FPA). Id. at ¶ 4. The Plaintiffs allege that homes, businesses, churches, and other properties

 along the Sabine River were flooded, “burial vaults were disinterred and scattered, and animals

 and livestock were killed, in the name of and by the authority of the SRA-T and SRA-LA.” Doc.

 No. 59, at ¶ 9; Doc. No. 80, at ¶ 10. The Plaintiffs’ claims against SRA-T and SRA-LA include

 only Texas and Louisiana state constitutional takings claims.

        A. Claims Against the Entergy Defendants

        The Plaintiffs allege that SRA-T and SRA-LA, under a Power Sales Agreement (PSA),

 granted the Entergy Defendants the “right to oversee the generation of power and to purchase the

 generated power.” Doc. No. 59, at ¶ 21; Doc. No. 80, at ¶ 22. Under the PSA, the Entergy

 Defendants are “responsible for operating and maintaining the two hydroelectric generators



                                              2 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 3 of 27 PageID #: 4130



 located at the Toledo Bend Dam.” Doc. No. 59, at ¶ 20; Doc. No. 80, at ¶ 21. The Entergy

 Defendants allowed one of the hydroelectric generators (“Unit #2”) to remain out of service from

 approximately August of 2015 until the flood event in March of 2016. Id. Despite “numerous

 requests by the SRA,” the Entergy Defendants “failed to make the necessary repairs” to Unit #2.

 Id. “Because [Unit #2] was out of service for months, substantial amounts of water which

 otherwise would have emptied out of the upstream body of water remained there, raising the

 overall water level and contributing to the eventual overfill situation.” Id. Under the terms of the

 PSA, the [Entergy Defendants] “agreed to follow those terms and conditions of the license

 applicable to [the] generation of power.” Doc. No. 59, at ¶ 21; Doc. No. 80, at ¶ 22. Plaintiffs

 allege that the Entergy Defendants “had a legal duty to operate [Unit #2] in compliance with the

 license,” and despite SRA-T and SRA-LA warning the Entergy Defendants that they were not in

 compliance with the license, the Entergy Defendants breached their duty by “knowingly and

 willfully refus[ing] to operate” Unit #2 when it should have been operated. Id.

        Resulting from their failure to repair/operate Unit #2 in accordance with the License, the

 Plaintiffs allege three state law claims under both Texas and Louisiana law against the Entergy

 Defendants: negligence, trespass and private nuisance. Doc. No. 59, at ¶¶ 20–23; Doc. No. 80, at

 ¶ 26. The Plaintiffs make no other explicit claims against the Entergy Defendants.

                                      II. Procedural History

        The Plaintiffs originally filed this case in the 163rd Judicial District Court of Orange

 County, Texas, on April 20, 2016. The Defendants removed the case to this court on May 26,

 2016, arguing the court had federal question jurisdiction. See Case No. 1:16-CV-171, Doc. No. 1.

 At the time, the Plaintiffs alleged only takings claims under the Texas and Louisiana Constitutions

 against SRA-T and SRA-LA. See generally 1:16-CV-171, Doc. No. 2. After removal, the



                                               3 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 4 of 27 PageID #: 4131



 Plaintiffs filed a motion to remand, arguing the court did not have federal subject matter

 jurisdiction. 1:16-CV-171, Doc. No. 7. Judge Clark granted the motion to remand because the

 Plaintiffs’ state constitutional takings claims were not created by federal law and did not turn on

 any substantial federal questions. See generally 1:16-CV-171, Doc. No. 26.

        After remand, the Plaintiffs amended their petition in state court to add state law claims of

 negligence, trespass, private nuisance, and violation of the Texas Water Code against the Entergy

 Defendants. See Instant Case, Doc. No. 14. Based on the new claims, SRA-T removed the case

 to this court again based on federal question jurisdiction. Doc. No. 1. The Plaintiffs filed another

 motion to remand, arguing SRA-LA failed to consent to removal, and the court lacked federal

 subject matter jurisdiction. Doc. No. 18. Both of the Plaintiffs’ arguments were rejected, and the

 motion to remand was denied. Doc. No. 55 (report and recommendation); Doc. No. 57 (order

 adopting) (Heartfield, J.). Applying Simmons v. Sabine River Auth. of La., 732 F.3d 469 (5th Cir.

 2013), cert denied 134 S. Ct. 1876 (2014), the court determined federal subject matter jurisdiction

 existed for the Plaintiffs’ negligence claim against the Entergy Defendants because that claim—as

 it was articulated in the Fourth Amended Petition—turned on a substantial question of federal law.

 See Doc. No. 55, at 14–15 (“[E]stablishing a duty for the Plaintiffs’ state law negligence claim

 against the Entergy Defendants necessarily raises a federal issue of the duty imposed on the

 Defendants by FERC.”). In denying the motion to remand, the court exercised federal question

 jurisdiction over the negligence claim and supplemental jurisdiction over the Plaintiffs’ other

 claims under 28 U.S.C. § 1367(a). See Doc. No. 55, at 15–16.

        The Entergy Defendants also filed a motion to dismiss under Federal Rules of Civil

 Procedure 12(c) or 12(b)(6) in the alternative. Doc. No. 38. The motion was granted in part and

 denied in part.   Doc. No. 54 (report and recommendation); Doc. No. 58 (order adopting)



                                               4 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 5 of 27 PageID #: 4132



 (Heartfield, J.). Applying Simmons again, the court held that the Plaintiffs’ negligence claim was

 preempted by the FPA because the articulation of the claim in the Fourth Amended Petition

 implied that the Entergy Defendants acted in compliance with FERC guidelines instead of

 specifically alleging that they failed to conform to FERC guidelines. Doc. No. 54, at 5–7.

 However, the Plaintiffs were given leave to amend their complaint. Doc. No. 56, at 3.

         On March 14, 2018, the Plaintiffs filed their “Fifth Amended Complaint.” See generally

 Doc. No. 59. The Entergy Defendants filed the pending motion to dismiss. See Doc. No. 62. On

 August 28, 2018, the court entered a sua sponte order directing the Plaintiffs to file a more definite

 statement under Rule 12(e) to supplement the operative complaint. Doc. No. 79, at 2–3. The court

 observed that in order to avoid preemption under Fifth Circuit precedent, the negligence claim

 must allege that the Entergy Defendants failed to conform to the FERC license. Id. On September

 11, 2018, Plaintiffs filed the supplement, which the court designated as “Plaintiffs’ Response to

 Court’s Order for More Definite Statement.” 1             Doc. No. 80. On October 2, 2018, the Entergy

 Defendants filed a “Supplement to Motion to Dismiss and Response to Plaintiffs’ More Definite

 Statement.” Doc. No. 82.

                                      III. Subject Matter Jurisdiction

         The parties have not argued that this court now lacks subject matter jurisdiction, and the

 parties have not significantly addressed subject matter jurisdiction since the filing of the operative

 complaint. The Plaintiffs’ negligence claim in the operative complaint alleges that the Entergy

 Defendants violated a duty they owed based on FERC’s guidelines/license under the FPA. Doc.



          1
            Following the court’s “Order for More Definite Statement” (Doc. No. 79), Plaintiffs filed their “Sixth
 Amended Complaint.” Doc. No. 80. The parties met with the undersigned and requested that the briefing for the
 motions to dismiss under the prior complaint apply to the newly amended complaint. Accordingly, the undersigned
 directed the Clerk to rename the “Sixth Amended Complaint” as “Plaintiffs’ Response to Court’s Order for More
 Definite Statement.” See Doc. No. 81. Thus, both the “Fifth Amended Complaint” (Doc. No. 59) and “Plaintiffs’
 Response to Court’s Order for More Definite Statement” (Doc. No. 80) will be considered as the operative complaint.

                                                      5 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 6 of 27 PageID #: 4133



 No. 59, at ¶ 21; Doc. No. 80, at ¶¶ 21–22. Accordingly, this court has federal subject matter

 jurisdiction over the Plaintiffs’ negligence claim based on a jurisdictional provision within the

 FPA:

         The District Courts of the United States . . . shall have exclusive jurisdiction of
         violations of this chapter or the rules, regulations, and orders thereunder, and of all
         suits in equity and actions at law brought to enforce any liability or duty created by,
         or to enjoin any violation of this chapter or any rule, regulation, or order
         thereunder . . . . Any suit or action to enforce any liability or duty created by, or to
         enjoin any violation of, this chapter or any rule, regulation, or order thereunder may
         be brought in any such district or in the district wherein the defendant is an
         inhabitant, and process in such cases may be served wherever the defendant may
         be found.

 16 U.S.C. § 825p. The court exercises supplemental jurisdiction over all of the other claims in the

 case pursuant to 28 U.S.C. § 1367.

                                          IV. Legal Standard

         A. 12(b)(6) Motions

         FED. R. CIV. P. 12(b)(6) authorizes dismissal of a complaint that fails to state a claim for

 which relief can be granted. A court should grant a Rule 12(b)(6) motion only when the complaint

 fails to contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible if “the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a

 cause of action, supported by mere conclusory statements, do not suffice.” Id. Similarly, a plaintiff

 must offer more than “unadorned, the defendant-unlawfully-harmed-me accusation[s].” Id. When

 considering a motion to dismiss, all facts alleged in the complaint must be accepted as true, those

 facts must be construed in a light most favorable to the non-movant, and all reasonable inferences




                                                 6 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 7 of 27 PageID #: 4134



 must be drawn in favor of the non-movant. Morgan v. Swanson, 659 F.3d 359, 396 (5th Cir. 2011)

 (citing Brown v. Nationsbank Corp., 188 F.3d 579, 585–86 (5th Cir. 1999)).

        B. Matters Outside the Pleadings

        The Entergy Defendants urge the court to take judicial notice of documents created by

 FERC that allegedly conclude that the non-operation of Unit #2 was not a violation of the FERC

 license. Doc. No. 62, at 9–10, 14. Though the Plaintiffs first characterized such documents as

 “hearsay and full of inadmissible factual conclusions” (Doc. No. 65, at 2), the Plaintiffs concede

 that “a court may take judicial notice of FERC letters and other documents.” Doc. No. 70, at 1.

 However, the Plaintiffs contend the court may not extend judicial notice “to the veracity of the

 documents themselves.” Doc. No. 70, at 1. The Plaintiffs argue that a court can take judicial

 notice of the FERC report “without resolving whether its contents are true.” Doc. No. 70, at 1

 (citing U.S. ex rel. Bennett v. Medtronic, Inc., 747 F. Supp. 2d 745, 755 n.9 (S.D. Tex. 2010)).

 The Plaintiffs further argue that reliance on FERC documents outside of the original pleadings

 requires the court to convert the instant motion to a motion for summary judgment, entitling the

 Plaintiffs to an opportunity to conduct discovery before a ruling can be entered. Doc. No. 70, at

 2–3.

        When deciding a motion to dismiss for failure to state a claim, courts may consider, in

 addition to the pleadings, “matters of which they may take judicial notice.” Lovelace v. Software

 Spectrum Inc., 78 F.3d 1015, 1017–18 (5th Cir. 1996) (referencing FED. R. EVID. 201(f)). In

 Lovelace, the Fifth Circuit held that courts could take judicial notice of required public disclosure

 documents filed with the Securities and Exchange Commission, but these documents “should be

 considered only for the purpose of determining what statements the documents contain, not to

 prove the truth of the documents’ contents.” Lovelace, 78 F.3d at 1018. Courts may admit



                                               7 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 8 of 27 PageID #: 4135



 “matters of public record directly relevant to the issue at hand” under judicial notice when deciding

 a motion to dismiss for failure to state a claim, without converting the motion to one for summary

 judgment. Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011); see also Norris v. Hearst

 Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (“[I]t is clearly proper in deciding a 12(b)(6) motion

 to take judicial notice of matters of public record.”).

        Here, similar to the Lovelace court taking judicial notice of required public SEC filings,

 the court may take judicial notice that the FERC documents exist as public records. The court

 takes notice of the FERC documents as public records, though the veracity of the FERC documents

 is not established. Because the court may take judicial notice of the FERC documents as public

 records, the motion to dismiss does not need to be converted to a motion for summary judgment.

 See Funk, 631 F.3d at 783.

        Though the court takes judicial notice of the existence of the FERC documents, this does

 not mean the documents contain any truth. The FERC documents could potentially become

 competent summary judgment evidence, but the Entergy Defendants have not cited any case

 showing that the court must take judicial notice of the truth of any portion of the FERC documents

 for the purposes of a motion to dismiss. As stated above, all the facts alleged in the complaint

 must be accepted as true when considering a motion to dismiss, those facts must be construed in a

 light most favorable to the non-movant, and all reasonable inferences must be drawn in favor of

 the non-movant. Morgan, 659 F.3d at 396. However, as a practical matter, the analysis below

 does not rely on any FERC documents. Thus, taking judicial notice of the FERC documents’

 existence has no effect on the disposition of the pending motion to dismiss.




                                                8 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 9 of 27 PageID #: 4136



                                             V. Analysis

        A. Alleged Violations of the FERC License

        The Plaintiffs’ negligence claim against the Entergy Defendants should be dismissed

 because the Plaintiffs did not adequately allege any violations of the FERC license, despite having

 several opportunities to amend. Plaintiffs assert that the “license violations we address deal with

 the required minimum flow through generator Units 1 and Unit 2 and the power generation

 requirements under the license.” See Doc. No. 65, at 12.          Initially, the Entergy Defendants

 responded that Plaintiffs “never actually identified—either in their Complaint or in their response-

 —any license provisions establishing ‘power generation requirements’ or requirements for

 ‘minimum flow’ through Units 1 and 2, or explained the substance of these purported

 requirements, or how [the Entergy Defendants] violated them.” Doc. No. 67, at 2. Thereafter, the

 court ordered Plaintiffs to file a more definite statement under Federal Rule of Civil Procedure

 12(e). See Doc. No. 79. Plaintiffs complied and amended their Fifth Amended Complaint to

 include three new paragraphs. See Doc. No. 80, at ¶¶ 5, 23, 26. Within these added paragraphs,

 Plaintiffs cite to these alleged license violations. See Doc. No. 80. Specifically, Plaintiffs argue

 that the Entergy Defendants failed to generate 65,700,000 kilowatt-hours of electricity during

 “peaking operations,” thereby violating the terms of the license. Doc. No. 80, at ¶ 5. Plaintiffs

 further argue that the Entergy Defendants are responsible for this violation because pursuant to the

 PSA (see Doc. No. 80-8, Ex. H), they are required to “operate and maintain the Generating Station

 on behalf of the Authorities.” Doc. No. 80, at ¶ 23; see also Doc. No. 80-8, at 32 (§ 4.01).

 Consequentially, Plaintiffs allege that “[t]he License requires the authorities to operate and

 maintain the generation station” (Doc. No. 59, at ¶ 21; Doc. No. 80, at ¶ 22) and by failing to repair

 generator Unit 2, the Entergy Defendants breached the license and their legal duty.



                                                9 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 10 of 27 PageID #: 4137



          However, an examination of the PSA and the cited provisions of the license alleging this

  generation requirement illustrates that it is meritless. Plaintiffs rely on a footnote in the license to

  assert the alleged generation requirement. See Doc. No. 62-3, at 8 (¶ 30) n. 15 (“The delayed

  implementation of the seasonal spillway release flows is to accommodate the Authorities’

  obligations under its current power sales agreement that requires the Authorities to provide a

  minimum of 65,700,000 kilowatt-hours of prime power during the peaking period.”) (emphasis

  added). This language acknowledges an obligation owed to the Entergy Defendants by the

  Authorities (SRA-T and SRA-LA) pursuant to a separate contract, the PSA. It does not transform

  the generation requirement under the PSA into a requirement under the FERC license.

          Under the terms of the PSA, the Entergy Defendants are “subject to” the terms and

  conditions of the FERC license. See Simmons, 732 F.3d at 472. In fact, the PSA specifically states

  that “this Agreement is made subject to the terms and provisions of said proceedings and license.”

  Doc. No. 80-8, at 42 (§ 8.10) (emphasis added); see Bradshaw v. Lower Colorado River Auth.,

  573 S.W.2d 880, 883 (Tex. Civ. App.—Beaumont 1978, no writ) (“The term ‘subject to’ is a term

  of qualification, meaning ‘subordinate to,’ ‘subservient to,’ or ‘limited by.’”). Thus, to discharge

  their obligations under the PSA to “operate and maintain the Generating Station,” the Entergy

  Defendants must act in accordance with the FERC license requirements relating to project

  operations.

          Moreover, the footnote in the license discussing the generation requirement is found under

  the heading “Proposed Project Facilities, Operation, and Environmental Measures” with the

  subheading for “Aquatic Settlement Agreement.” Doc. No. 62-3, at 6–7. This further indicates

  that this power generation provision is not a FERC license requirement, rather it is simply a

  contractual obligation owed to the Entergy Defendants by SRA-T and SRA-LA independent from



                                                 10 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 11 of 27 PageID #: 4138



  the FERC license.2 Cf. Summary of License Requirements, Doc. No. 62-3, at 9–10 (¶¶ 35–44)

  with Doc. No. 62-3, at 6–7.

           The PSA also states that “nothing in this Agreement shall constitute an agreement for the

  benefit of third parties.” Doc. No. 80-8, at 39 (§ 6.04). Thus, the PSA’s subordinate nature to the

  FERC license coupled with the inability for a party other than the Entergy Defendants and/or the

  Authorities to sue on an alleged breach of the PSA shows that the power generation requirement

  under the PSA is not a requirement under the FERC license. Accordingly, the Entergy Defendants

  could not have breached a legal duty under the FERC license if there was not a violation of a

  provision in the license. As a result, the Plaintiffs have failed to a state claim upon which relief

  may be granted because the FERC license does not contain a generation requirement of 65,700,000

  kilowatt-hours. Additionally, Plaintiffs did not cite to any other portions of the license that were

  allegedly violated. Therefore, the Plaintiffs’ negligence claim should be dismissed.

           B. No Liability for Floodwaters

           Alternatively, the Plaintiffs’ negligence claim should be dismissed because the Entergy

  Defendants did not proximately cause any damage by waters that they have a legal duty to control.

  The operative complaint alleges a “deliberate release of water from the Toledo Bend spillway gates

  into the Sabine River” ultimately caused the Plaintiffs’ injuries through downstream flooding.

  Doc. No. 59, at ¶ 2; Doc. No. 80, at ¶ 2. In connection with the Entergy Defendants’ conduct, the

  operative complaint specifically uses the term “floodwaters” (Doc. No. 59, at ¶ 22; Doc. No. 80,




           2
             Further, both the Entergy Defendants and SRA-T argue that the PSA does not require that a particular
  amount of electricity be generated. Instead, the PSA states that the Authorities will provide “sufficient flow” for the
  generation of 65,700,000 kilowatt hours during the peaking period, subject to the availability of water. See Power
  Sales Agreement, Doc. No. 80-8, at 336 (§ 5.05); see also Entergy Defendants’ Supplement, Doc. No. 82, at 6 n. 3;
  SRA-T’s Supplement, Doc. No. 83, at 5 n.2.

                                                        11 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 12 of 27 PageID #: 4139



  at ¶ 24), while the term “surface waters” is not found within the complaint. The difference between

  “floodwaters” and “surface waters” is important under Texas law.

           The Entergy Defendants argue that the Plaintiffs’ claim must be dismissed because private

  entities, like the Entergy Defendants, cannot be held liable for damages caused by “floodwaters”—

  only state entities have a duty to control such waters. Doc. No. 62, at 21–22. The Plaintiffs cite

  to three cases from Texas Courts of Appeal for this proposition. See Lewis v. Texas Utils. Elec.

  Co., 825 S.W.2d 722, 724 (Tex. App.—Dallas 1992, pet. denied) (“Flood waters are exclusively

  the domain of the state. Ownership of flood waters, and the duty to control such waters, is vested

  in the State and its political subdivisions.”); Raburn v. KJI Bluechip Invs., 50 S.W.3d 699, 704

  (Tex. App.—Fort Worth 2001, no pet.) (“The State also has the ownership and the non-delegable

  duty to control flood waters and to maintain the appurtenant instrumentalities used for flood

  control.”) (citing TEX. CONST. art. XVI, § 59 and Lewis, 825 S.W.2d at 725); Texas Woman’s Univ.

  v. The Methodist Hosp., 221 S.W.3d 267, 278 (Tex. App.—Houston [1st Dist.] 2006, no pet.)

  (holding that a private defendant might owe a duty to control surface waters for the purposes of a

  negligence claim, but implying no duty would be owed for floodwater damage).

           The Plaintiffs’ response (Doc. No. 65) does not dispute the Entergy Defendants’ legal

  arguments concerning Texas law on floodwater liability, nor does it seek to distinguish the cases

  cited by the Entergy Defendants. Instead, the Plaintiffs attempt to argue that the operative

  complaint somehow alleges an “impounding of surface water” behind Unit #2.3 Doc. No. 65, at

  12 (emphasis added). This argument is easily rejected because it is without any textual support:

  the operative complaint never states nor implies that surface waters caused the Plaintiffs’ property

  damages, only that such damages were caused by “floodwaters.” Doc. No. 59, at ¶ 22; Doc. No.


           3
            Despite the opportunity to amend their claim, Plaintiffs continue to allege floodwaters in their supplement.
  See Doc. No. 80, at ¶ 24.

                                                        12 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 13 of 27 PageID #: 4140



  80, at ¶ 24. The Plaintiffs also argue that “[t]he fact the impounded surface water may also have

  satisfied the definition of ‘flood water’ after its release[] does not entitle the [Entergy Defendants]

  to dismissal of Plaintiffs’ claim.” Doc. No. 65, at 12. This argument is also rejected because it is

  in conflict with Texas law—surface water ceases to be “surface water” when it joins a natural

  watercourse (like the Sabine River):

           The phrase “surface water” is undefined in the Water Code, but it is a term of art when
           used in the context of riparian rights. It means water which is diffused over the ground
           from falling rains or melting snows, and [it] continues to be such until it reaches some bed
           or channel in which water is accustomed to flow. Surface water loses its identity when it
           becomes a part of a natural watercourse such as a stream or a river, and does not revert
           to being surface water by virtue of a temporary overflow. Surface water is never found in
           a natural watercourse having (1) a bank and bed, (2) a current of water, and (3) a permanent
           source of supply.

  Salazar v. Sanders, 440 S.W.3d 863, 873 (Tex. App.—El Paso 2013) (quotations omitted)

  (citations omitted) (emphasis added); see also Dietrich v. Goodman, 123 S.W.3d 413, 419 (Tex.

  App.—Houston [14th Dist.] 2003) (A plaintiff “has no cause of action stemming from the

  diversion of water contained in a natural watercourse. Thus, a landowner might divert the entire

  Brazos River across his neighbor’s property without subjecting himself to liability under Section

  11.086 of the Water Code.”) (citation omitted). “Floodwaters” are waters that have “overflowed

  a natural water course but remain a continuous part of that original part of the water course,” and

  “[w]aters entering or following a defined course or channel are not considered diffuse surface

  water. This includes water in a ditch, a pond, pipes, or a river.” Michaelski v. Wright, 444 S.W.3d

  83, 93 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (internal citations omitted). Once the

  spillway gates released water from the upstream body into the Sabine River, any former “surface

  water” from the upstream body lost its identity as surface water and became a part of the Sabine

  River.




                                                 13 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 14 of 27 PageID #: 4141



         The Plaintiffs also argue that the court cannot determine whether the waters at issue in this

  case are surface waters or floodwaters because it is a “typically a question of fact and not amenable

  to disposition as a matter of law.” Doc. No. 65, at 13. If the Plaintiffs had alleged any damage

  caused by surface waters, then perhaps they would be correct, and this court might hold off making

  such a determination at this juncture. However, the Plaintiffs have not made any allegations in the

  operative complaint that surface waters caused any harm to the Plaintiffs. See Raburn, 50 S.W.3d

  at 704 (“Next, the plaintiffs contend that the true issue is whether the waters they encountered were

  surface waters or flood waters, and that this was a question of fact, not a question of law for the

  trial court to decide. We disagree . . . From the evidence before it, the trial court could have found

  that the water in question was flood water as a matter of law.”). The Plaintiffs did not include any

  facts in the operative complaint to even remotely suggest that the waters which damaged their

  properties were surface waters. Instead, all of the facts alleged—and all possible inferences

  therefrom—are consistent with damages only caused by floodwaters.                Accordingly, it is

  appropriate to determine as a matter of law that the Plaintiffs have alleged only damages by

  floodwaters in the operative complaint.

         In summary, the Plaintiffs alleged that the waters that caused their damages were released

  from the upstream body through the spillway gates into the Sabine River. Doc. No. 59, at ¶ 2;

  Doc. No. 80, at ¶ 2. As a matter of law, the water was no longer “surface water” as soon as the

  spillway gates released the water into the Sabine River. The water became floodwaters when it

  overflowed the natural watercourse of the Sabine River. Accordingly, based on the Plaintiffs’ own

  articulation of the events in the operative complaint, the Plaintiffs have not alleged that they were

  harmed by “surface waters”—they only alleged that they were harmed by “floodwaters.” Based

  on the Texas law cited by the Entergy Defendants (which was not disputed nor distinguished by


                                                14 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 15 of 27 PageID #: 4142



  the Plaintiffs), the Entergy Defendants owed no duty to control such floodwaters, they cannot

  breach a duty they do not owe, and they cannot proximately cause damages if they have no duty

  to control the waters in the first place. Stated another way, the operative complaint fails to allege

  sufficient facts to state a negligence claim for which relief can be granted because it includes only

  allegations that the Plaintiffs were harmed by floodwaters, not surface waters.

         C. Negligence Claim Fails

         Even if the analysis above concerning floodwaters and surface waters is incorrect, the

  Plaintiffs’ negligence claim also fails to allege sufficient facts to support a negligence action by

  the Plaintiffs’ own articulation of the claim. The Entergy Defendants argue that the Plaintiffs have

  failed to allege sufficient facts to state a plausible negligence claim. Doc. No. 62, at 22–26.

  Plaintiffs alleged violations under the state law of both Texas and Louisiana. Doc. No. 80, at ¶ 26.

  However, for the negligence claim, it does not matter whether the claim is under Texas or

  Louisiana negligence law because the result would be the same.

         Louisiana negligence law includes all of the same elements as Texas law, though it is

  articulated in five elements instead of three: “[A] plaintiff must prove five separate elements: (1)

  the defendant had a duty to conform his or her conduct to a specific standard of care; (2) the

  defendant failed to conform his or her conduct to the appropriate standard of care; (3) the

  defendant’s substandard conduct was a cause-in-fact of the plaintiff’s injuries; (4) the defendant’s

  substandard conduct was a legal cause of the plaintiff’s injuries; and (5) actual damages. Bufkin

  v. Felipe’s Louisiana, LLC, 2014-0288 (La. 10/15/14); 171 So. 3d 851, 855. The fourth element,

  “legal cause,” is encapsulated within the proximate cause analysis under Texas law, especially the

  “foreseeability” sub-component.      See Perkins v. Entergy Corp., 98-2081 (La. App. 1 Cir.

  12/28/99); 756 So. 2d 388, 410 (“[L]egal cause can be evaluated on the basis of foreseeability and



                                                15 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 16 of 27 PageID #: 4143



  ease of association.”). For simplicity, the court will use the elements and terminology of Texas

  negligence law in the ensuing analysis.

          In Texas, “[t]he common law doctrine of negligence consists of three elements: 1) a legal

  duty owed by one person to another; 2) a breach of that duty; and 3) damages proximately resulting

  from the breach.” Greater Houston Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990).

  The third element, proximate cause, has two sub-components: cause-in-fact (also known as but for

  causation) and foreseeability. W. Invs., Inc. v. Urena, 162 S.W.3d 547, 551 (Tex. 2005) (citing

  Travis v. City of Mesquite, 830 S.W.2d 94, 98 (Tex.1992)).

          For the purposes of this section of analysis only, it will be assumed that the Plaintiffs have

  alleged sufficient facts to overcome a motion to dismiss for the first two elements. First, the

  Plaintiffs allege that the Entergy Defendants owed a legal duty under the FERC license to operate

  Unit #2 in compliance with the license. Doc. No. 59, at ¶ 21; Doc. No. 80, at ¶ 22. Second, the

  Plaintiffs have alleged that the duty was breached when the Entergy Defendants failed to comply

  with the FERC license by “knowingly and willfully refus[ing] to operate” Unit #2 when it should

  have been operational. Doc. No. 59, at ¶ 21; Doc. No. 80, at ¶ 22. Assuming, arguendo, that the

  Plaintiffs have sufficiently alleged the first two elements, they have failed to allege sufficient facts

  for the proximate cause element.

                  1. Proximate Cause: Cause-in-Fact

          The test for cause-in-fact is “whether the act or omission was a substantial factor in causing

  the injury without which the harm would not have occurred.” Id. (citing Marathon Corp. v.

  Pitzner, 106 S.W.3d 724, 727 (Tex. 2003)). Cause-in-fact is not established where the defendant’s

  negligence does “no more than furnish a condition which makes the injuries possible,” nor when




                                                 16 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 17 of 27 PageID #: 4144



  the defendant’s conduct is too attenuated to be a substantial factor in the resulting harm. Allways

  Auto Grp., Ltd. v. Walters, 530 S.W.3d 147, 799 (Tex. 2017) (citations omitted).

          The Plaintiffs have alleged that Unit #2’s non-operation in the months leading up to the

  flood event caused “substantial amounts of water which otherwise would have emptied out of the

  upstream body of water [to remain] there, raising the overall water level and contributing to the

  eventual overfill situation.” Doc. No. 59, at ¶ 20; Doc. No. 80, at ¶ 21. In a Rule 12(b)(6) motion,

  the court must accept this factual allegation as true. The Plaintiffs have not alleged any other facts

  to directly support the proximate cause element of their negligence claim. The facts alleged are

  insufficient to support a plausible cause-in-fact.

          The Plaintiffs have essentially alleged that the Entergy Defendants’ failure to fix Unit #2

  furnished a condition (i.e. the condition of too much water in the upstream body) that made the

  Plaintiffs’ injuries possible, but “furnish[ing] a condition” is insufficient to establish cause-in-fact.

  See IHS Cedars, 143 S.W.3d at 799. The operative complaint does not allege any facts that the

  water remaining in the upstream body actually resulted in any flooding of the Plaintiffs’ properties

  that would not have occurred otherwise. The Plaintiffs have not alleged how an operational

  Unit #2 would have changed the amount of water released from the spillway gates prior to the

  flooding of the Plaintiffs’ properties. The bare-bones factual allegations made by the Plaintiffs are

  not enough to state a plausible cause-in-fact for the Plaintiffs’ negligence claim. Because of the

  Plaintiffs’ failure to allege facts showing the cause-in-fact of their injuries by the Entergy

  Defendants’ actions, the negligence claim should be dismissed for failure to state a claim for which

  relief can be granted.




                                                  17 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 18 of 27 PageID #: 4145



                 2. Proximate Cause: Foreseeability

         The Plaintiffs’ negligence claim also fails because the Plaintiffs have not pleaded sufficient

  facts for foreseeability. To prove foreseeability, the Plaintiffs must establish that “a person of

  ordinary intelligence should have anticipated the danger created by a negligent act or omission.”

  Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 478 (Tex. 1995) (citation omitted).

  The Plaintiffs have not alleged any facts that directly address the Entergy Defendants’ ability to

  foresee the danger created by leaving Unit #2 in disrepair. The Plaintiffs have alleged that SRA-

  T and SRA-LA made numerous requests for the Entergy Defendants to fix Unit #2 in the months

  before the flood event. Doc. No. 59, at ¶ 20; Doc. No. 80, at ¶ 21. Even assuming that fact as true

  and drawing all reasonable inferences in the Plaintiffs’ favor, this fact alone does not establish

  foreseeability. The operative complaint does not make any connections between SRA-T and SRA-

  LA’s request that Unit #2 be repaired to avoid any foreseeable flood danger. The operative

  complaint does not allege that the Entergy Defendants knew (or should have known) that a non-

  operational Unit #2 might cause excess water to remain in the upstream body of water, nor how

  excess water might create any kind of danger. The operative complaint does not address how a

  person of ordinary intelligence would anticipate that Unit #2 being non-operational would create

  or exacerbate property damage downstream in the event of an extreme rainfall event that causes

  flooding of the Sabine River. Because the Plaintiffs have not alleged enough facts to plausibly

  establish the foreseeability aspect of proximate cause, the negligence claim under both Texas and

  Louisiana law should be dismissed for failure to state a claim for which relief can be granted.

         D. Trespass Claim Fails

         The Entergy Defendants argue that the Plaintiffs’ trespass claim fails to allege sufficient

  facts for all of the trespass elements. Doc. No. 62, at 26–27. Plaintiffs’ allege the trespass claim



                                               18 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 19 of 27 PageID #: 4146



  against the Entergy Defendants under both Texas and Louisiana state law. Doc. No. 80, at ¶ 26.

  Any differences between Texas trespass law and Louisiana civil trespass law are negligible as

  applied to the facts of the instant case.

          Under Louisiana law, “a civil trespass is defined as the unlawful physical invasion of the

  property or possession of another.” Chauvin v. Shell Oil Co., 16-609 (La. App. 5 Cir. 10/25/17);

  231 So. 3d 903, 907, writ denied, 2017-1985 (La. 1/29/18); 233 So. 3d 607; see also “[C]ivil

  trespass is generally considered to be an intentional tort, requiring proof that the defendant took

  some intentional action that resulted in harm to the plaintiff.” Hogg v. Chevron USA, Inc., 2009-

  2632 (La. 7/6/10); 45 So. 3d 991, 1002 n.11. Insofar as negligent conduct may satisfy Louisiana

  civil trespass law—see Terre Aux Boeufs Land Co., Inc. v. J.R. Gray Barge, 2000-2754 (La. App.

  4 Cir. 11/14/01); 803 So. 2d 86, 95, writ denied, 2001-3292 (La. 3/8/02), 811 So. 2d 887—the

  Plaintiffs have failed to allege sufficient facts for their negligence claim in the instant case, as

  discussed above.

          Under Texas law, a trespass to real property is the “unauthorized entry upon the land of

  another” by entering—or causing something to enter—another’s property. N. Shore Energy,

  L.L.C. v. Harkins, 501 S.W.3d 598, 605 (Tex. 2016) (citations omitted). To recover on a trespass

  claim, a plaintiff must prove the following elements:

          (1) the plaintiff owned or had a lawful right to possess real property;
          (2) the defendant entered the plaintiff’s land and the entry was physical, intentional,
              and voluntary; and
          (3) the defendant’s trespass caused injury to the plaintiff’s right of possession.

  Salazar v. Sanders, 440 S.W.3d 863, 876 (Tex. App.—El Paso 2013, pet. denied). The only

  relevant intent is that of the actor to enter the property—the actor’s subjective intent or awareness

  of the property’s ownership is irrelevant. Id.




                                                 19 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 20 of 27 PageID #: 4147



         For the first element, the Plaintiffs have alleged sufficient facts that they own (or have a

  lawful right to possess) the real properties damaged by the floodwaters. See Doc. No. 59, at ¶¶ 10,

  22; Doc. No. 80, at ¶¶ 11, 24. The Plaintiffs have also alleged sufficient facts to satisfy the third

  element because the flooding of their properties “denied [the plaintiffs] the use and enjoyment of

  their propert[ies].” Doc. No. 59, at ¶ 22; Doc. No. 80, at ¶ 24. However, the Plaintiffs have failed

  to allege sufficient facts for the second element.

         The second element requires the Plaintiffs prove “the defendant[s] entered the plaintiff[s]’

  land and the entry was physical, intentional, and voluntary.” Salazar, 440 S.W.3d at 876

  (emphasis added). As discussed previously in the context of cause-in-fact for negligence, the

  Plaintiffs have merely alleged that the Entergy Defendants caused excess water to remain in the

  upstream body—the Plaintiffs have not alleged that the Entergy Defendants actually caused any

  water to enter the Plaintiffs’ properties. Doc. No. 59, at ¶ 20; Doc. No. 80, at ¶ 21. For this reason

  alone, the Plaintiffs fail to establish the second element, though the Plaintiffs fail to allege

  sufficient facts for two other aspects of the second element as well.

         Although the Plaintiffs sufficiently allege that the floodwaters were an unauthorized

  physical entry onto their properties, the Plaintiffs failed to allege facts showing that the Entergy

  Defendants intentionally and voluntarily caused any floodwater to enter the Plaintiffs’ properties.

  The Plaintiffs allege that the Entergy Defendants left Unit #2 in a state of disrepair, and this

  allowed excess water to remain in the upstream body. Doc. No. 59, at ¶ 20; Doc. No. 80, at ¶ 21.

  The Plaintiffs have not included any facts to show how the Entergy Defendants caused any water

  from the upstream body to end up on the Plaintiffs’ properties. On the contrary, the Plaintiffs

  alleged that SRA-T and SRA-LA opened the spillway gates deliberately—there is no mention of

  the Entergy Defendants’ participation in this act. Doc. No. 59, at ¶ 3; Doc. No. 80, at ¶ 3. The



                                                20 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 21 of 27 PageID #: 4148



  facts as alleged do not support the Entergy Defendants causing an intentional or voluntary entry

  of floodwaters onto the Plaintiffs’ properties, and the Plaintiffs do not allege any other facts to

  support these elements. Because the Plaintiffs failed to allege sufficient facts to support the second

  element of their trespass claim, the trespass claim should be dismissed for failure to state a claim

  for which relief can be granted.

         E. Private Nuisance Claim Fails

         The Plaintiffs allege that the Entergy Defendants committed a “private nuisance” under

  both Texas and Louisiana state law. Doc. No. 59, at ¶ 23; Doc. No. 80, at ¶¶ 25, 26. However,

  the operative complaint refers to it as a “private nuisance” claim, which is the proper terminology

  under Texas state law.        Under Louisiana state law, similar claims are referred to as

  “obligations/laws of vicinage.” See Rizzo v. Nichols, 2003-1394 (La. App. 3 Cir. 3/3/04); 867 So.

  2d 73, 77; Barrett v. T.L. James & Co., 28,170 (La. App. 2 Cir. 4/3/96); 671 So. 2d 1186, 1190,

  writ denied, 96-1124 (La. 6/7/96); 674 So. 2d 973; Badke v. USA Speedway, LLC, 49,060 (La.

  App. 2 Cir. 5/14/14); 139 So. 3d 1117, 1125, writ denied, 2014-1533 (La. 10/24/14); 151 So. 3d

  606. Thus, the analysis will proceed with the assumption that the Plaintiffs have alleged a private

  nuisance claim under Texas law, and an obligations/laws of vicinage claim under Louisiana law.

         Under Texas law, a private nuisance is a “condition that substantially interferes with the

  use and enjoyment of land by causing unreasonable discomfort or annoyance.” Mathis v. Barnes,

  316 S.W.3d 795, 801 (Tex. App.—Tyler 2010), rev’d in part on other grounds, 353 S.W.3d 760

  (Tex. 2011). To recover on a private nuisance claim, a plaintiff must prove the following elements:




                                                21 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 22 of 27 PageID #: 4149



         (1) the plaintiff had a private interest in land;
         (2) a condition substantially interfered with the plaintiff’s interest in the use and
             enjoyment of land, causing the plaintiff unreasonable discomfort or annoyance;
         (3) the defendant created or maintained the condition (i) intentionally, (ii)
             negligently, or (iii) by other abnormally dangerous conduct;
         (4) the condition caused injury to the plaintiff; and
         (5) the plaintiff suffered damages.

  Michol O’Connor, O’Connor’s Texas Causes of Action 779 (2018) (citing multiple cases,

  including Mathis, 316 S.W.3d at 801); see also Crosstex N. Texas Pipeline, L.P. v. Gardiner, 505

  S.W.3d 580 (Tex. 2016) (broad discussion of the elements). The Plaintiffs allege that the Entergy

  Defendants’ negligent conduct satisfies the elements of private nuisance. Doc. No. 59, at ¶ 23;

  Doc. No. 80, at ¶ 25.

         The Plaintiffs have alleged sufficient facts for the first, second, fourth, and fifth elements,

  but they failed to do so for the third element. For the third element, the Plaintiffs alleged that the

  Entergy Defendants negligently created or maintained the flooding condition that interfered with

  the use and enjoyment of their properties—the Plaintiffs have not alleged the nuisance was caused

  by intentional or abnormally dangerous conduct. When basing a private nuisance claim on

  underlying negligent conduct, the plaintiff must prove the elements of negligence to prove the

  private nuisance claim relying on the negligent conduct. See Crosstex, 505 S.W.3d at 607 (“A

  defendant can be liable for ‘negligently’ causing a ‘nuisance,’” but such a claim “is governed by

  ordinary negligence principles.”); Soap Corp. of Am. v. Balis, 223 S.W.2d 957, 960 (Tex. Civ.

  App.—Fort Worth 1949, writ ref’d n.r.e) (“It is not essential to allege and prove negligence in all

  cases of nuisance,” but it must be alleged and proved when “no right of recovery can be shown

  independently of the existence of negligence, as appellant here contends.”). As discussed above,

  the Plaintiffs’ negligence claim fails for three reasons: (1) the Plaintiffs have alleged that

  floodwaters caused their injuries, but the Entergy Defendants are not liable for damages caused by



                                                22 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 23 of 27 PageID #: 4150



  floodwaters; (2) the Plaintiffs have not alleged sufficient facts for the cause-in-fact component of

  the proximate cause element; and (3) the Plaintiffs have not alleged sufficient facts for the

  foreseeability component of the proximate cause element. Because the Plaintiffs’ negligence claim

  fails to state a claim upon which relief can be granted, the Plaintiffs’ private nuisance claim based

  on the same negligent conduct also fails to state a claim.

          Similarly, under Louisiana state law, in order for a plaintiff to establish liability on the part

  of the defendant, the plaintiff must prove that defendant failed to exercise reasonable care. See

  LA. CIV. CODE ANN. art. 667 (1996)4; see e.g., Taylor v. Haddox, 42-557, p. 4 (La. App. 2 Cir.

  10/31/07); 968 So. 2d 1200, 1203. The basis for Plaintiffs’ private nuisance claim is that the

  Entergy Defendants “created and committed a private nuisance when they invaded Plaintiffs’

  interests in their land by negligent conduct.” Doc. No. 59, at ¶ 23; Doc. No. 80, at ¶ 25. Because

  the Plaintiffs specify that their claim is based upon the Entergy Defendant’s alleged negligent

  conduct—and Plaintiffs’ negligence claim fails to state a claim—the nuisance claim must also be

  dismissed for the same reasons.

          F. Claims Are Not Necessarily Preempted Under the Federal Power Act

          The Entergy Defendants generally argue that the Plaintiffs’ claims are preempted under the

  FPA, and their argument can be summarized as follows: (1) Simmons, 732 F.3d at 474, held that

  the “FPA preempts property damage claims based in state tort law where the alleged damage is

  the result of ‘negligently’ operating in compliance with a FERC-issued license”; (2) Simmons

  only allows property damage claims that are premised on a failure to conform to FERC guidelines;



           4
             “Although a proprietor may do with his estate whatever he pleases, still he cannot make any work on it,
  which may deprive his neighbor of the liberty of enjoying his own, or which may be the cause of any damage to him.
  However, if the work he makes on his estate deprives his neighbor of enjoyment or causes damage to him, he is
  answerable for damages only upon a showing that he knew or, in the exercise of reasonable care, should have known
  that his works would cause damage, that the damage could have been prevented by the exercise of reasonable care,
  and that he failed to exercise such reasonable care.” LA. CIV. CODE ANN. art. 667.

                                                      23 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 24 of 27 PageID #: 4151



  (3) the operative complaint attempts to allege the Entergy Defendants failed to conform to FERC’s

  guidelines; (4) the Plaintiffs failed to adequately allege such a violation of FERC guidelines; and

  (5) the FERC report attached to the pending motion already determined that the FERC license was

  not violated during the flood event, and the court should take judicial notice of this finding. See

  generally Doc. No. 62, at 17–20. Aside from the fifth contention, the Entergy Defendants are

  mostly correct.

          The Entergy Defendants are correct that (1) Simmons held state law property damage

  claims (especially negligence) are preempted by the FPA when the underlying conduct alleged

  was in compliance with FERC guidelines, and (2) Simmons appears to allow state law property

  damage claims to proceed only when they are based on a failure to conform to FERC guidelines.

  The Entergy Defendants are also correct that (3) the operative complaint attempts to allege that the

  Entergy Defendants “failed to comply with the requirements” of the FERC license. Doc. No. 59,

  at ¶ 21; Doc. No. 80, at ¶ 22. As explained above, the Plaintiffs failed to allege sufficient facts for

  facially plausible claims of negligence, trespass, and private nuisance.          Thus, the Entergy

  Defendants are largely correct in their conclusion that (4) the Plaintiffs “have failed to adequately

  allege any violation of the FERC license by [the Entergy Defendants]” (Doc. No. 62, at 18), though

  the Entergy Defendants are wrong that preemption is the underlying reason the Plaintiffs’ claims

  are inadequate. The court declines to hold that the claims are preempted because the claims are

  insufficient in other ways. The aim of the operative complaint was to allege claims based on failure

  to conform to FERC guidelines—reaching that aim would have avoided preemption, though the

  Plaintiffs failed to do so.

          The Entergy Defendants urge this court to (5) take judicial notice that the FERC report

  attached to their motion already determined that the FERC license was not violated during the



                                                 24 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 25 of 27 PageID #: 4152



  flood event, undermining the Plaintiffs’ claims. As explained previously, the court takes judicial

  notice of the existence of the FERC report, but this does not mean the documents contain any truth

  for the purposes of determining the pending motion. Fortunately, the court does not need to rely

  on the FERC report to dismiss the Plaintiffs’ claims against the Entergy Defendants, so the issue

  is moot.

         To be clear, the Entergy Defendants’ argument centered on preemption is not availing in

  itself—the Plaintiffs attempted to base their causes of action in the Fifth Amended Complaint

  (Doc. No. 59) and the Response for More Definite Statement (Doc. No. 80) based on the Entergy

  Defendants’ failure to conform to the FERC license. If the Plaintiffs had included sufficient factual

  allegations, then their claims would have survived the Entergy Defendants’ preemption argument.

  However, the Plaintiffs did not support each element of their various causes of action with

  sufficient facts for the claims to be plausible. Thus, the claims should still be dismissed despite

  the Entergy Defendants’ failure to prevail on a preemption argument.

         G. Plaintiffs Will Not be Given Leave to Amend

         Under FED. R. CIV. P. 15(a), leave to amend a complaint should be “freely given when

  justice so requires.’” See Dueling v. Devon Energy Corp., 623 F. App’x 127, 128 (5th Cir. 2015)

  (“Because of the liberal pleading presumption underlying Rule 15(a), we have acknowledged that

  the term ‘discretion’ in this context may be misleading, because [Rule] 15(a) evinces a bias in

  favor of granting leave to amend.”) (citation and internal quotation marks omitted). “[U]nless

  there is a substantial reason, such as undue delay, bad faith, dilatory motive, or undue prejudice to

  the opposing party, the discretion of the district court is not broad enough to permit denial. In

  other words, district courts must entertain a presumption in favor of granting parties leave to

  amend.” Id. (citations and internal quotation marks omitted).



                                                25 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 26 of 27 PageID #: 4153



         In the instant case, the Plaintiffs should not be granted leave to amend their complaint. The

  operative complaint is technically the Sixth Amended Complaint, meaning the Plaintiffs have had

  numerous opportunities to cure the defects in their pleadings. The Plaintiffs originally filed their

  claims in state court over two years ago (see Case No. 1:16-CV-171-RC, Doc. No. 4, at 1), and the

  Defendants would be unduly prejudiced by allowing the Plaintiffs to amend their complaint again.

  Accordingly, the court should dismiss the Plaintiffs’ claims against the Entergy Defendants with

  prejudice.

                                        VI. Recommendation

         The undersigned recommends that the Entergy Defendants’ “Motion to Dismiss Plaintiffs’

  Fifth Amended Petition Pursuant to Rule 12(b)(6)” (Doc. No. 62) should be GRANTED, and the

  Plaintiffs’ claims against the Entergy Defendants should be DISMISSED with prejudice.

                                           VII. Objections

         Pursuant to 28 U.S.C. § 636(b)(1)(C) (Supp. IV 2011), each party to this action has the

  right to file objections to this Report and Recommendation. Objections to this Report must (1) be

  in writing, (2) specifically identify those findings or recommendations to which the party objects,

  (3) be served and filed within fourteen (14) days after being served with a copy of this Report; and

  (4) be no more than eight pages in length. See 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2);

  E.D. Tex. Civ. R. CV-72(c). A party who objects to this Report is entitled to a de novo

  determination by the United States District Judge of those proposed findings and recommendations

  to which a specific objection is timely made. See 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

  72(b)(3).

         A party’s failure to file specific, written objections to the proposed findings of fact and

  conclusions of law contained in this Report, within fourteen (14) days of being served with a copy



                                               26 of 27
Case 1:17-cv-00134-TH-ZJH Document 84 Filed 03/01/19 Page 27 of 27 PageID #: 4154



  of this Report, bars that party from: (1) entitlement to de novo review by the United States District

  Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276–

  77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

  of fact and conclusions of law accepted by the United States District Judge. See Douglass v. United

  Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996).



          SIGNED this 1st day of March, 2019.




                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge




                                                27 of 27
